Citation Nr: 1427370	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  13-00 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1967 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

Bilateral hearing loss disability and tinnitus are etiologically related to noise exposure during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the favorable disposition of the claims, the Board finds that all notification and development actions needed to fairly adjudicate these claims has been accomplished.  

In addition, correspondence was received from the Veteran's attorney in October 2013.  However, in light of the full grant of benefits sought on appeal, no further action is warranted in this regard.


Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran has asserted that he has bilateral hearing loss disability and tinnitus as a result of acoustic trauma sustained in active service.  Specifically, the Veteran has reported that while serving in Vietnam from March 1968 to February 1969, he served in the artillery, he was on different landing zones constantly, and he helped with firing missions.  He also stated he stood right next to artillery when the howitzers went off at least 50 times while he was in Vietnam.  He said he was exposed to artillery noise from 20 minutes to two hours at a time, and that he did not have ear plugs.  In addition, the Veteran stated he also served at Fort Riley, Kansas, where he was a gunner on a howitzer, thus his occupational noise exposure in service exceeded a year.

The Veteran's DD Form 214 confirms that he served in Vietnam and shows that his military occupational specialty (MOS) was field artillery gunner.  The Board has found nothing in the record that contradicts the Veteran's contentions concerning his in-service noise exposure.  Therefore, the Board finds that the Veteran's reports of noise exposure during active service are both competent and credible.  As such, the Board concedes the Veteran's acoustic trauma during active service.

A review of the Veteran's service treatment records (STRs) shows that at the time of his enlistment examination in March 1967, the Veteran was noted to have hearing mostly within normal limits based upon an audiometric evaluation.  Reported puretone thresholds, in decibels, were:

HERTZ
500
1,000
2,000
3,000
4,000
RIGHT
5 (20)
5 (15)
10 (20)
15 (25)
15 (20)
LEFT
5 (20)
0 (10)
10 (20)
5 (15)
10 (15)

[The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

In February 1970, the Veteran was afforded a separation examination that also included an audiometric evaluation.  Reported puretone thresholds, in decibels, were:

HERTZ
500
1,000
2,000
3,000
4,000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

The Board notes that the threshold for normal hearing is between 0 and 20 decibels, and a higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, based upon the audiometric evaluations, the Veteran did not have hearing loss disability for VA purposes at any point during his service.  38 C.F.R. § 3.385.

Further review of the Veteran's STRs fails to show any complaints of symptoms of hearing loss or tinnitus at any time during his active service or at the time of his separation.  However, in his February 2010 claim, the Veteran stated that his bilateral hearing loss and tinnitus had existed since service.  In his Notice of Disagreement, he stated that he told the VA examiner that his hearing loss and tinnitus happened in Vietnam.  During his March 2010 VA examination, the Veteran reported that his tinnitus had been present for a long time, but he could not specifically remember if he had it when he was in the service.

The Board notes that the Veteran is competent to report when he first experienced symptoms of hearing loss and tinnitus and that they have continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Although the Veteran was less equivocal about when his tinnitus began at his March 2010 VA examination, the Board finds that based on his repeated assertions that he experienced symptoms of hearing loss and tinnitus since service, the Veteran is credible in this regard.

In March 2010, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported artillery-related noise exposure during his time in active service.  He denied any significant post-service occupational noise exposure and reported recreational noise exposure from hunting.  He also complained of experiencing bilateral tinnitus constantly.  Based on the history provided by the Veteran and an examination of the Veteran, the examiner diagnosed mild to severe sensorineural hearing loss in the right ear, borderline normal to severe sensorineural hearing loss in the left ear, and tinnitus.  The examiner noted that the Veteran's tinnitus was as likely as not a symptom associated with the hearing loss.  She opined that it was at least as likely as not that at least a portion of the Veteran's hearing loss and tinnitus was a result of noise exposure during his military service.  However, she noted that she did not have access to the Veteran's service treatment records (STRs) at the time of the examination.

Several weeks later, after receiving and reviewing the Veteran's STRs, the examiner provided an addendum opinion stating that she did not consider the audiometric evaluation results from February 1970 valid.  The examiner stated that the likelihood of eight of eight thresholds being exactly zero decibels is extremely unlikely, even more so because it represents an improvement in the Veteran's hearing sensitivity at several frequencies after military service.  Therefore, she reiterated her original opinion that it was at least as likely as not that at least a portion of the Veteran's hearing loss and tinnitus was a result of noise exposure during military service.

In June 2010, a separate audiologist reviewed the Veteran's claim file and provided an opinion regarding his bilateral hearing loss disability and tinnitus; however, the audiologist did not perform an examination of the Veteran.  The audiologist opined that it was less likely as not that the Veteran's hearing loss and tinnitus were the result of noise exposure during service.  In making this determination, the audiologist noted that at separation, the Veteran's hearing sensitivity was bilaterally normal.  There was no associated hearing loss in relation to the subjective tinnitus.  As hearing sensitivity was normal in each ear upon separation, the audiologist stated that the Veteran's bilateral hearing loss disability was not caused by or aggravated by noise exposure while in the military.  The audiologist acknowledged that the Veteran reported significant military noise exposure; however, she noted that there was no documented progression in the Veteran's hearing thresholds from enlistment to separation.  Rather, the audiologist stated that additional noise exposure, aging, and health conditions since military separation were likely contributing factors in the Veteran's hearing loss and tinnitus.

Finally, the Veteran was afforded an additional VA examination in June 2012.  Upon review of the claims file and examination of the Veteran, the examiner found that the Veteran's claimed bilateral hearing loss disability and tinnitus were less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner based her opinion on the fact that the Veteran's audiometric evaluations revealed no significant change in hearing in service.  The examiner stated that since the Veteran's hearing did not change more than 10 decibels, it was not as likely as not that the Veteran had a significant change in hearing in service.  Therefore, the examiner opined that it was not likely that the current bilateral hearing loss disability was from military noise exposure.  The examiner also noted that there was a strong correlation between hearing loss, tinnitus, and noise exposure.  Since the Veteran's hearing was normal at separation from service, the examiner stated that it was less likely as not that the reported tinnitus was from military noise exposure.


The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the June 2010 and June 2012 VA audiologists' opinions regarding the etiology of the Veteran's bilateral hearing loss disability and tinnitus, as they did not adequately account for all of the Veteran's reported noise exposure during active service and his lay accounts of onset and continuity of symptomatology.

In this regard, the Board notes that the June 2010 audiologist formed her opinion without an examination of the Veteran.  The audiologist appeared to heavily rely on the Veteran's audiometric evaluation at separation from active service when forming her opinion; however, she did not comment upon the potential invalidity of the test.  Additionally, the audiologist failed to account for the Veteran's subjective complaints regarding the onset and continuity of his symptoms of bilateral hearing loss disability and tinnitus.  Therefore, the June 2010 VA medical opinion is inadequate upon which to base a denial of entitlement to service connection.

In addition, the Board notes that the June 2012 VA examiner failed to account for the Veteran's reports of noise exposure while in active service and his lay statements regarding experiencing symptoms of bilateral hearing loss disability and tinnitus since service.  While the examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were not due to military noise exposure, the examiner failed to identify an alternate etiology for his symptoms.  Further, like the June 2010 audiologist, the June 2012 examiner also seemed to weigh the Veteran's audiometric evaluation at separation from service very heavily in forming her opinion, but she also did not comment on the test's validity.  Therefore, the June 2012 VA medical opinion is also inadequate upon which to base a denial of entitlement to service connection.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a 

medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Veteran is competent to identify bilateral hearing loss disability and tinnitus and his statements of such have been found credible.

In sum, the Board has conceded the Veteran's exposure to hazardous noise while in active service.  The Veteran has competently reported that he has experienced hearing loss and tinnitus since active service and that he has continued to experience such since his separation from active service, and these statements have been found credible by the Board.  There is no persuasive medical opinion of record indicating that the Veteran's currently diagnosed bilateral hearing loss disability and tinnitus are not related to his noise exposure in active service.  Finally, it can be inferred from the Veteran's initial VA examination in March 2010 that the examiner at that time believed that the Veteran's bilateral hearing loss disability and tinnitus had their onset during his active service as described, and the examiner opined that the claimed conditions are at least in part related to noise exposure during service.

Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Therefore, the benefit 


of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


